TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00763-CV


Cynthia Johnson, Appellant

v.

Narissa Mohammed and Nicholas Mohammed, Appellees




FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
NO. 67,598, HONORABLE GERALD M. BROWN, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant Cynthia Johnson has filed a motion for an emergency stay of execution of
judgment.  She asks that execution of the underlying judgment be stayed until the trial court holds
a hearing on her motion to set a supersedeas bond and until she has time to post the bond or, if
necessary, seek review of the bond amount.  However, as we noted in our opinion denying Johnson's
request for mandamus relief in In re Johnson, No. 03-10-00734-CV, it appears that Johnson has only
filed her motion with the trial court clerk.  The record does not show that she has set her motion for
a hearing or requested a ruling or that the trial court has refused to act.  We therefore deny Johnson's
request for emergency relief.

Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   December 30, 2010